U.S. SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 24F-2Annual Notice of Securities SoldPursuant to Rule 24f-21. Name and address of issuer: CALVERT SAGE FUND 4550 Montgomery Ave., Ste. 1000N Bethesda, MD 208142. Name of each series or class of funds for which this notice is filed: Calvert Large Cap Value FundCalvert Equity Income Fund3. Investment Company Act File Number: 811-22212 Securities Act File Number: 333-152031 4(a). Last day of fiscal year for which this notice is filed: September 30, 20124(b). Check box if this notice is being filed late (i.e., more than 90 days after the end of the issuer's fiscal year). [ ] Note: if the Form is being filed more than 90 days after the end of the issuer's fiscal year, interest must be paid on the registration fee due. 4(c). Check box if this is the last time the issuer will be filing this Form. [ ]5. Calculation of registration fee: (i). Aggregate sale price of secur- ities sold during the fiscal year pursuant to section 24(f): $16,440,529.00 (ii). Aggregate price of securities redeemed or repurchased during the fiscal year: $21,264,533.00 (iii). Aggregate price of securities redeemed or repurchased during any prior fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: $4,322,173.00 (iv). Total available redemption credits [add Items 5(ii) and 5(iii)]: $25,586,706.00 (v). Net sales if Item 5(i) is greater than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]: $0.00 (vi). Redemption credits available for use in future years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]: $9,146,177.00(vii). Multiplier for determining registration fee (See Instruction C.8): x 0.0001364 (viii). Registration fee due [multiply Item 5(v) by Item 5(vii)] (enter "0" if no fee is due): $0.00 6. Prepaid Shares If the response to item 5(i) was determined by deducting anamount of securities that were registered under the SecuritiesAct of 1933 pursuant to rule 24e-2 as in effect before [effectivedate of rescission of rule 243-2], then report the amount ofsecurities (number of shares or other units) deducted here: .If there is a number of shares or other units that were registeredpursuant to rule 24e-2 remaining unsold at the end of the fiscalyear for which this form is filed that are available for use by theissuer in future fiscal years, then state that number here:.7. Interest due - if this Form is being filed more than 90 days after the end of the issuer's fiscal year +$8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $9. Date of registration fee and any interest payment was sent to theCommission's lockbox depository: N/A Method of Delivery: [ ] Wire Transfer [ ] Mail or other means SIGNATURESThis report has been signed below by the following person onbehalf of the issuer and in the capacity and on the dateindicated. By (signature and Title)* Ivy Wafford Duke /s/ Ivy Wafford Duke Deputy General Counsel Date: December 27, 2012*Please print the name and title of the signing officer below thesignature.
